[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The Memorandum of Decision in the above matter dated October 22, 1997 is corrected as follows:
The last full paragraph of page four shall read:
The defendant shall pay alimony in the amount of $1.00 per year which may be modifiable upon a substantial change in circumstances (i.e., the plaintiff's loss of employment or inability to work), and also modifiable if the plaintiff incurs liability from the School Street, Rockville property of more than 40%. (The remainder of said paragraph shall remain unchanged). CT Page 4740
Klaczak, J.